Judge VAN CISE
specially concurring in part and dissenting in part:
For different reasons, I concur in the majority’s affirmance of that part of the judgment finding that the City breached the collective bargaining agreement when it promoted the tenth person on the civil service eligible list. I see no merit in the City’s contention that, because the Union failed to avail itself of an available arbitration remedy, the Union has no judicial remedy for the violation. The agreement merely provides that “the Union may request arbitration,” it does not require this action. The City is not even given any right to request arbitration, so it has nothing to waive.
I do not agree that the Union is entitled to recover damages. As the Union’s counsel agreed at the trial, “the only person that is entitled to ... recover ... is someone who would be eligible for the position _” None of these persons were parties to the case, and there is no evidence of any assignment by any of them. Thus, that part of the judgment awarding damages to the Union should be reversed.